Citation Nr: 0517770	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for filariasis, 
currently evaluated as 30 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans' 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  The 
veteran provided testimony to a RO Hearing Officer in 
September 1996 and to the undersigned Veterans Law Judge at a 
hearing at the RO in October 1999.  Transcripts of the 
hearings have been associated with the file.

The Board most recently remanded this matter to the Appeals 
Management Center (AMC) in January 2003 for the purpose of 
correcting certain due process deficiencies.  The matter was 
returned to the Board in May 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran does not suffer from active filariasis nor 
does he exhibit any residuals such as epididymitis or 
lymphadenitis or severe deformity of the genetalia.


CONCLUSION OF LAW

The criteria for an increased evaluation for filariasis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.88b, 
Diagnostic Code 6305 (as in effect prior to August 30, 1996); 
38 C.F.R. 4.88b, Diagnostic Code 6305 (in effect from August 
30, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in January 2004, the AMC advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The AMC also requested that 
the veteran send any evidence to VA that might be pertinent 
to the claim.  The January 2004 letter provided the notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The August 1995 rating decision, March 1998 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
issued in November 1998, July 2001, and May 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an increased rating for 
filariasis.    These documents also advised the veteran of 
the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Treatment records and reports have also been obtained from VA 
and non-VA including, but not limited to, Tulane University 
Hospital (S.L.F. McLellan, M.D.), Texarkana Community Base 
Clinic, Shreveport VA Medical Center (VAMC), Houston VAMC, 
and Little Rock VAMC.  VA attempted to obtain treatment 
records from T.R. Davis, M.D., but has received no response.  
VA advised the veteran of this matter in a November 2004 
letter and the May 2005 SSOC.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claim on appeal.  Numerous articles and 
medical treatise regarding filariasis have been considered.  
VA examinations were conducted in June 1995, December 1996 
and May 2003 for the purpose of determining the nature and 
severity of the veteran's filariasis.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in August 1995.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the May 2005 SSOC was provided to the 
veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

By way of history, service connection was established for 
filariasis in September 1945.  A 50 percent disability 
evaluation was assigned.  The rating was reduced to 30 
percent in March 1947.  By a rating action dated in May 1960, 
the 30 percent rating assigned for filariasis was reduced to 
a non-compensable rating.  The RO determined at that time 
there were no residuals of the veteran's in-service 
filariasis infection.  The non-compensable disability rating 
remained in effect until the veteran filed his claim for an 
increased rating in July 1994.   In its August 1995 rating 
decision, the RO assigned a 30 percent disability evaluation 
for filariasis, effective from June 2, 1994.  The veteran 
appealed the assigned rating.

The veteran's filariasis is evaluated under Diagnostic Code 
6305.  Prior to August 30, 1996, Diagnostic Code 6305 
provided for the assignment of a 100 percent evaluation with 
evidence of initial infection with severe lymphangitis or 
lymphadenitis, or, where such was chronic with repeated 
recurrences and a tendency to severe multiple involvement of 
the extremities and genitalia or with severe lymphadenitis.  
A 60 percent evaluation was warranted based on evidence of 
chronic filariasis with repeated recurrences and beginning 
permanent deformity of one or more extremities or genitalia 
or moderate lymphadenitis.  A 30 percent rating was warranted 
following any recurrence where such was symptomatic.  Where 
the symptoms had subsided following only one attack a 
noncompensable rating was warranted.  However, a Note to 
Diagnostic Code 6305 provided that the following ratings may 
be combined among themselves to cover multiple involvement 
but are not to be combined with general ratings set out under 
6305: permanent deformity of an extremity or of the 
genitalia: 60 percent rating if the deformity is severe, 30 
percent if it is moderate, and 10 percent if it is mild.

Effective August 30, 1996, Diagnostic Code 6305 provides that 
lymphatic filariasis would be assigned a 100 percent 
evaluation where the disease was active and would thereafter 
be rated based on the presence of residuals such as 
epididymitis or lymphangitis under the appropriate system.

The Board observes that there is no record of active/chronic 
disease process in the veteran's medical records as relevant 
to this appeal.  The May 2003 VA examination report clearly 
indicated that the veteran's filariasis was not chronic.  
Based on his review of the complete medical record and 
discussion with the veteran, the examiner indicated that the 
last evidence of the veteran having active (recurrences of) 
filariasis was 1951.  The earlier June 1995 and December 1996 
VA examinations also contained no findings pertaining to 
active filariasis or recurrences thereof during the appeals 
period.  Indeed, when he was examined at Tulane University in 
January 2003 for special infectious disease examination, the 
conclusion was that the veteran did not have an active 
filariasis infection.   

The Board recognizes that a December 1994 VA treatment report 
diagnosed the veteran as having chronic filariasis.  However, 
the diagnosis appears to have been based solely on a history 
reported by the veteran.  A February 1995 evaluation by the 
infectious disease clinic was negative for findings of an 
active infection.  Further, as discussed above, repeated 
examinations have failed to show evidence of chronic/active 
filariasis.   The Board therefore finds the lone diagnosis of 
chronic filariasis in December 1994 has limited probative 
value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to medical 
opinions are within the province of the Board as 
adjudicators).  Accordingly, with consideration of the fact 
that there is no record of active filariasis or frequent 
recurrences of the same, the Board finds that an increased 
evaluation for the veteran's service-connected filariasis is 
not warranted under the general rating requirements of the 
"old" or "new" Diagnostic Code 6305.

The Board recognizes that in the absence of active 
filariasis, the veteran may still warrant a rating for its 
residuals, such as epididymitis or lymphangitis.  See 38 
C.F.R. § 4.88b, Diagnostic Code 6305.  The December 1996 VA 
examination report indicated that there was no evidence of 
lymphadenopathy, inguinal adenopathy, epitrochlea adenopathy, 
axillary adenopathy, or cervical adenopathy.  His spleen and 
liver were not enlarged.  The May 2003 VA examination 
contained similar findings.  At the time of that examination, 
the examiner specifically stated that the veteran does not 
exhibit any residuals such as epididymitis or lymphadenitis.  
VA treatment records are also absent findings of a diagnosis 
or treatment of chronic or recurrent epididymitis or 
lymphangitis.  A higher evaluation under either of the 
pertinent rating codes would be inappropriate.

The Board has also considered whether a higher (60 percent) 
disability evaluation could be assigned for severe deformity 
of the genitalia under the "old" Diagnostic Code 6305.   In 
this regard, the Board observes that the veteran suffers from 
bilateral hydroceles in each testicle, which are sensitive to 
palpation of the spermatic cords.  Both VA and non-VA 
examiners have indicated that these hydroceles are a residual 
of the veteran filariasis infection.  An ultrasound performed 
of the scrotum in May 2003 revealed moderate sized bilateral 
hydroceles.  The VA examiner described each hydrocele as 
being about the size of a golf ball.  He also described the 
hydroceles as moderate in size.  VA treatment reports also 
portray the size of the hydroceles in similar dimensions.  In 
other words, there is no evidence to support a finding that 
the deformity of the veteran's testicles (genitalia) is 
anything greater than moderate.  A higher (60 percent) rating 
would therefore be inappropriate.  The Board again notes that 
a separate rating for deformity of the genitalia may not be 
assigned if a veteran is already receiving a compensable 
disability rating under the general rating criteria of 
Diagnostic Code 6305.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
filariasis.  There is no objective evidence that the 
veteran's filariasis has resulted in marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for filariasis, 
currently evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


